Citation Nr: 1035686	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (coronary artery disease), claimed as secondary to 
service-connected diabetes mellitus.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1965 to July 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 2007, the case was remanded for 
additional development and to satisfy notice requirements.  In 
September 2009, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).  

FINDING OF FACT

It is reasonably shown by the record that the Veteran's 
arteriosclerotic heart disease (coronary artery disease) was 
aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for arteriosclerotic heart disease (coronary 
artery disease) is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as this decision grants 
the appellant's claim, there is no reason to belabor the impact 
of the VCAA on this matter, since any notice error or duty to 
assist omission is harmless.  

The Board notes that in August 2009 (after the request for an 
advisory medical opinion from the VHA had been dispatched), 
additional evidence was received from the Veteran without a 
waiver of initial Agency of Jurisdiction (AOJ) consideration.  As 
the Board has determined that the benefit to which the evidence 
relates may be fully allowed on appeal, such evidence need not be 
referred to the AOJ for initial consideration.  See 38 C.F.R. 
§ 20.1304(c).  Accordingly, the Board will proceed to address the 
merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence (a medical diagnosis) of a current 
disability (for which secondary service connection is sought); 
(2) evidence of a service connected disability; and (3) competent 
evidence that the current disability was either (a) caused or 
(aggravated) by the service connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en 
banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised 
to implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that in an 
aggravation secondary service connection scenario, there must be 
medical evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after 
aggravation occurred.  As the Veteran's claim was pending prior 
to the effective date of the revised 38 C.F.R. § 3.310, the Board 
will consider the version in effect prior to October 10, 2006, as 
it is more favorable to the claimant.  See Kuzma v. Principi, 341 
F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

The Veteran's postservice VA and private treatment records show 
extensive treatment for arteriosclerotic heart disease, coronary 
artery disease, ischemic heart disease, congestive heart failure, 
and an acute inferior myocardial infarction.  His diabetes 
mellitus is service-connected.  Therefore, what remains necessary 
to establish secondary service connection for arteriosclerotic 
heart disease (coronary artery disease) is that it must be shown 
to have caused or aggravated by the diabetes.

On May 2004 VA examination, the examiner opined that the 
Veteran's heart condition was "less likely than not related" to 
his diabetes mellitus, finding that his heart problems pre-dated 
his onset of diabetes mellitus, and that the main risk factors 
for his heart conditions were cigarettes smoking, hypertension, 
obesity, and hyperlipidemia.  On June 2009 VA examination, after 
reviewing the claims file and conducting a physical examination 
of the Veteran, the examiner found that the Veteran's diabetes 
mellitus was diagnosed in 1995 and coronary artery disease in 
1990.  The Veteran was hospitalized for ischemic heart disease in 
1990, 1991, and 1995, and cardiomyopathy was diagnosed in early 
2005.  Based on the foregoing, the June 2009 VA examiner opined, 
"[I]t clearly states in [the Veteran's] private doctor records 
that he was diagnosed with heart disease in 1990 and diabetes in 
1995.  So his current heart disease is less likely than not 
related to diabetes."

In September 2009, the Board found the May 2004 and June 2009 VA 
examinations/opinions inadequate because both examiners failed to 
address whether any of the Veteran's heart problems were 
aggravated by his diabetes mellitus.  See 38 C.F.R. § 3.310(b).  
Consequently, the Board sought a VHA medical advisory opinion as 
to whether there was a casual relationship between any of the 
Veteran's current heart disabilities and his service-connected 
diabetes mellitus.

In an opinion received in June 2010, a VHA consultant opined that 
"the preponderance of related medical literature would support 
an affirmative" answer to the question of whether the Veteran's 
service-connected diabetes might contribute to, or aggravate, his 
heart disease.  He explained, "Diabetes is known to cause 
vascular changes due to the hyperglycemia and the associated 
lipid abnormalities.  In any one individual there are a myriad of 
contributing factors that lead to the development of coronary 
disease.  While diabetes may not be the sole contributor, it does 
aggravate the disease."  With resolution of reasonable doubt in 
the Veteran's favor, as required, such medical evidence suffices 
to establish the requisite nexus.  Significantly, the Board finds 
no reason to question the opinion of the VHA consultant given his 
expertise as a board-certified cardiologist, and the fact that 
his opinion was based on an extensive review of the claims file 
and was accompanied by an explanation of the rationale for the 
opinion.

Accordingly, the Board concludes that the competent evidence of 
record supports the appellant's claim, and that service 
connection for arteriosclerotic heart disease (coronary artery 
disease) is warranted.


ORDER

Service connection for arteriosclerotic heart disease (coronary 
artery disease), as secondary to service-connected diabetes 
mellitus, is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


